UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54389 GENIUS BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 20-4118216 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5820 Oberlin Dr., Suite 203 San Diego, California (Address of principal executive offices) (Zip Code) (858) 450-2900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ Nox. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 71,912,617 shares of common stock, par value $0.001, were outstanding as of November 14, 2012. GENIUS BRANDS INTERNATIONAL, INC. FORM 10-Q For the Quarterly Period Ended September 30, 2012 Table of Contents PART I — FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements (Unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION 24 Item 1. Legal proceedings 24 Item 1a. Risk factors 24 Item 2. Unregistered sales of equity securities and use of proceeds 24 Item 3. Defaults upon senior securities 25 Item 4. Mine Safety disclosures 25 Item 5. Other information 25 Item 6. Exhibits 25 SIGNATURES 26 2 PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited). Genius Brands International, Inc. Consolidated Balance Sheets September 30, 2012 (unaudited) and December 31, 2011 (audited) ASSETS 9/30/2012 12/31/2011 Current Assets: Cash $ $ Accounts Receivable, net Inventory Prepaid and Other Assets Total Current Assets Property and Equipment, net Capitalized Product Development in Process Intangible Assets, net Debenture Issuance Costs - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts Payable $ $ Accrued Expenses Accrued Salaries and Wages Accrued Interest - Debentures Unearned Revenue - - Total Current Liabilities Long Term Liabilities: Debenture (Net of discount) and Accrued Interest - Notes Payable – Related Parties and Accrued Interest Total Liabilities Stockholders’ Equity (Deficit) Common Stock, $0.001 par value, 250,000,000 shares authorized; 71,912,617 and 60,698,815 shares issued and outstanding, respectively Additional Paid in Capital Accumulated Deficit ) ) Total Genius Brands International, Inc. Stockholders’ Equity (Deficit) ) ) Noncontrolling Interest - ) Total Equity ) ) Total Liabilities & Stockholders’ Equity (Deficit) $ $ See accompanying notes to consolidated financial statements 3 Genius Brands International, Inc. Consolidated Statements of Operations Periods Ending September 30, 2012 and 2011 (unaudited) Three Months Ending Nine Months Ending 9/30/2012 9/30/2011 9/30/2012 9/30/2011 Revenues: Product Sales $ Licensing & Royalties Total Revenues Cost of Sales (Excluding Depreciation) Gross Profit Operating Expenses: Product Development Professional Services Rent Expense Marketing & Sales Depreciation & Amortization Salaries and Related Expenses Stock Compensation Expense Other General & Administrative Total Operating Expenses Loss from Operations ) Other Income (Expense): Other Income Interest Expense ) Interest Expense – Related Parties ) Gain (loss) on extinguishment of debt - - - Net Other Income (Expense) Loss before Income Tax Expense and Noncontrolling Interest ) Income Tax Expense - Net Loss ) Acquisition of Noncontrolling Interest - - ) - Net Loss attributable to Noncontrolling Interest - - Net Loss attributable to Genius Brands International, Inc. $ ) $ ) $ ) $ ) Net Loss per common share $ ) $ ) $ ) $ ) Weighted average shares outstanding See accompanying notes to consolidated financial statements 4 Genius Brands International, Inc. Consolidated Statements of Stockholders’ Equity (Deficit) Common Stock Additional Noncontrolling Accumulated Shares Amount Paid in Capital Interest Deficit Total Balance, December 31, 2011 (audited) $ $ $ ) $ ) $ ) Common Stock Issued for Cash - - Common Stock Issued for Services - - Common Stock Issued in exchange for repayment of Note Payable - - Warrants Granted for Debenture Issuance Costs - Warrants Granted for Debt Discount - Stock Compensation Expense - Acquisition of Noncontrolling Interest - Net Loss - ) ) Balance, September 30, 2012 (unaudited) $ $ $
